Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 200







Interest of B.K.



William Pryatel, M.D., 

Eduarado Yabut, M.D., and 

North Dakota State Hospital, 		Petitioner and Appellee



v.



B.K., 		Respondent and Appellant







No. 20120330







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Leo A. Ryan, Special Assistant Attorney General, 208 Second Avenue SW, P.O. Box 1727, Jamestown, ND 58402-1727, for petitioner and appellee.



Lawrence P. Kropp, 105 Tenth Street SE, Jamestown, ND 58401-5549, for respondent and appellant.

Interest of B.K.

No. 20120330



Per Curiam.

[¶1]	B.K. appeals from a district court order committing him to the North Dakota State Hospital for one year.  Because the district court’s findings are not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring